Case: 12-10230       Document: 00512100234         Page: 1     Date Filed: 01/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 3, 2013
                                     No. 12-10230
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FLAVIO HERNANDEZ-CABALLERO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:11-CR-35-1


Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Flavio Hernandez-Caballero appeals the sentence imposed for his
conviction for illegal reentry into the United States. He argues that his sentence
is procedurally and substantively unreasonable because the district court
imposed a two-year term of supervised release, notwithstanding that U.S.S.G.
§ 5D1.1(c) provides that supervised release “ordinarily” should not be imposed
“in a case in which supervised release is not required by statute and the
defendant is a deportable alien who likely will be deported after imprisonment.”

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10230     Document: 00512100234     Page: 2   Date Filed: 01/03/2013

                                  No. 12-10230

Hernandez-Caballero contends that the district court, in imposing supervised
release, relied on the prohibited factor of punishment. Because Hernandez-
Caballero did not raise this objection in the district court, review is limited to
plain error. See United States v. Dominguez-Alvarado, 695 F.3d 324, 328 (5th
Cir. 2012); Puckett v. United States, 556 U.S. 129, 135 (2009).
      The record reflects that the district court was aware of the provisions of
§ 5D1.1(c). Given the statements that the district court made when it imposed
the sentence, which addressed Hernandez-Caballero’s history and characteristics
and the need for deterrence and protection, Hernandez-Caballero fails to show
that the district court procedurally erred by relying on the prohibited factor of
punishment in imposing the term of supervised release.            See Dominguez-
Alvarado, 695 F.3d at 329-30. Additionally, given that the district court relied
upon the permissible factors of deterrence and protection in imposing the term
of supervised release, Hernandez-Caballero’s argument that his sentence is
substantively unreasonable because it gives significant weight to an “improper
factor” also fails. The judgment of the district court is thus AFFIRMED.




                                        2